                        IN THE UNITED STATES DISTRICT
                          COURT EASTERN DISTRICT OF
                                 WISCONSIN

The ESTATE OF SYLVILLE K. SMITH, by         )
Personal Representative Mildred Haynes,     )   No. 17-cv-862
Patrick Smith, and Mildred Haynes, on her   )
own behalf,                                 )
                                            )
          Plaintiffs,                       )    JURY TRIAL DEMANDED
                                            )
           v.                               )
                                            )
CITY OF MILWAUKEE, WISCONSIN                )
and DOMINIQUE HEAGGAN-BROWN,                )
                                            )
         Defendants.                        )




                             EXHIBIT 36
                        Dwayne Pratchet Deposition Transcript




David B. Owens
Danielle Hamilton
LOEVY & LOEVY
311 N. Aberdeen St, Third FL
Chicago, IL 60607
(312) 243-5900




       Case 2:17-cv-00862-LA Filed 06/14/19 Page 1 of 8 Document 50-39
(VWDWHRI6\OYLOOH6PLWKHWDOY&LW\RI0LOZDXNHHHWDO
                               &9/$

                 7UDQVFULSWRIWKH9LGHR'HSRVLWLRQRI

                       'ZD\QH3UDWFKHW
                             'HFHPEHU




 Case 2:17-cv-00862-LA Filed 06/14/19 Page 2 of 8 Document 50-39
                            'ZD\QH3UDWFKHW                        3DJH

 1                       IN THE UNITED STATES DISTRICT COURT

 2                         EASTERN DISTRICT OF WISCONSIN
            ---------------------------------------------------------
 3
            The ESTATE of SYLVILLE K. SMITH,
 4          by Personal Representative
            Mildred Haynes, Patrick Smith,
 5          and Mildred Haynes, on her own behalf,

 6                               Plaintiffs,

 7                             vs.                      Case No. 2:17 cv 862-LA

 8          CITY OF MILWAUKEE, WISCONSIN
            and DOMINIQUE HEAGGAN-BROWN,
 9
                                Defendants.
10
            ---------------------------------------------------------
11

12

13                      Videotape Deposition of DWAYNE PRATCHET

14                              Tuesday, December 19th, 2017

15
                                          9:32 a.m.
16
                                               at
17
                                   GRAMANN REPORTING, LTD.
18                               740 North Plankinton Avenue
                                    Milwaukee, Wisconsin
19

20
                           Reported by Tammy R. O'Neal, RPR
21

22

23

24

25
          Case 2:17-cv-00862-LA Filed 06/14/19 Page 3 of 8 Document 50-39
     *UDPDQQ5HSRUWLQJ/WG                                           
                           'ZD\QH3UDWFKHW                        3DJH

 1                             Videotape Deposition of DWAYNE PRATCHET, a

 2                witness in the above-entitled action, taken at the

 3                instance of the Plaintiffs, pursuant to the Federal

 4                Rules of Civil Procedure, pursuant to Subpoena,

 5                before Tammy R. O'Neal, RPR and Notary Public, State

 6                of Wisconsin, at Gramann Reporting. Ltd., 740 North

 7                Plankinton Avenue, Milwaukee, Wisconsin, on the 19th

 8                day of December, 2017, commencing at 9:32 a.m. and

 9                concluding at 11:58 a.m.

10          A P P E A R A N C E S:

11                         LOEVY & LOEVY, by
                             Mr. David B. Owens and
12                           Ms. Danielle Hamilton
                             311 North Aberdeen Street, 3rd Floor
13                           Chicago, Illinois 60607
                             Appeared on behalf of Plaintiffs.
14
                         MILWAUKEE CITY ATTORNEY'S OFFICE, by
15                         Ms. Naomi E. Gehling
                           841 North Broadway, 7th Floor
16                         Milwaukee, Wisconsin 53202-3515
                           Appeared on behalf of Defendants.
17          Also Present: Desmond Rodriguez, CLVS, Videographer

18                                      I N D E X
            EXAMINATION BY                                        PAGE
19          BY MR. OWENS:                                           4
                                     E X H I B I T S
20          NUMBER                                       PAGE IDENTIFIED

21          Exh. 1 Supervisor responsibilities at          37
                   critical incident
22         Exh. 2 Sergeant Pratchet's supplemental         39
                   report
23         Exh. 3 Trial transcript                         80
           Exh. 4 Computer printouts of pay periods and    82
24                 time card
       (Original exhibits retained by court reporter, then returned
25     to Mr. Owens. Copies avaliable to attorneys who ordered them)
          Case 2:17-cv-00862-LA Filed 06/14/19 Page 4 of 8 Document 50-39
     *UDPDQQ5HSRUWLQJ/WG                                          
                           'ZD\QH3UDWFKHW                          3DJH

 1                              TRANSCRIPT OF PROCEEDINGS

 2                             THE VIDEOGRAPHER:       We are on the record at

 3                9:32 a.m. on Tuesday, December 19, 2017.          This is

 4                volume number one, DVD one of the video deposition of

 5                Sergeant Pratchet taken by the Plaintiff in the

 6                matter of the Estate of Sylville Smith, et al. versus

 7                the City of Milwaukee, et al. filed in the U.S.

 8                District Court, Case No. 2:17 cv 862-LA.          This

 9                deposition is being held at Gramann Reporting located

10                at 740 North Plankinton Avenue, Suite 400, in

11                Milwaukee, Wisconsin 53203.          My name is Desmond

12                Rodriguez from the firm Gramann Reporting, and I am

13                the videographer.     The court reporter is Tammy O'Neal

14                of Gramann Reporting.

15                             Counsel will now state their appearance and

16                affiliation for the record starting with the

17                Plaintiff, and the court reporter will swear in the

18                witness.

19                             MR. OWENS:   This is David B. Owens on

20                behalf of the Plaintiffs.

21                             MS. HAMILTON:   Danielle Hamilton on behalf

22                of the Plaintiffs.

23                             MS. GEHLING:    Naomi Gehling on behalf of

24                all defendants.

25                             DWAYNE PRATCHET, called as a witness
          Case 2:17-cv-00862-LA Filed 06/14/19 Page 5 of 8 Document 50-39
     *UDPDQQ5HSRUWLQJ/WG                                           
                          'ZD\QH3UDWFKHW                          3DJH

 1          herein, having been first duly sworn on oath, was examined

 2          and testified as follows:

 3                                     EXAMINATION

 4          BY MR. OWENS:

 5          Q     Sir, could you please state and spell your name for

 6                the record.

 7          A     Dwayne, D-W-A-Y-N-E, Pratchet, P-R-A-T-C-H-E-T.

 8          Q     And where are you employed?

 9          A     Milwaukee Police Department.

10          Q     What's your rank in the Milwaukee Police Department?

11          A     Sergeant.

12          Q     How long have you been a sergeant for the --

13          A     That's --

14          Q     Excuse me.    Sergeant.   So one thing, let's get this

15                out there first, is that I'm going to be asking you a

16                series of questions today under oath --

17          A     Okay.

18          Q     -- as if you were in court.         You understand that?

19          A     Yes.

20          Q     And you understand the oath you just took is the same

21                oath that you would give as if you were in court?

22          A     Yes, I do.

23          Q     Under penalty of perjury?

24          A     Yes.

25          Q     But since we're not in court today, there's no judge
          Case 2:17-cv-00862-LA Filed 06/14/19 Page 6 of 8 Document 50-39
     *UDPDQQ5HSRUWLQJ/WG                                          
                          'ZD\QH3UDWFKHW                         3DJH

 1          A     No.

 2          Q     Did you review any other testimony?

 3          A     No.

 4          Q     You testified in the criminal prosecution of

 5                Mr. Heaggan-Brown, correct?

 6          A     Yes.

 7          Q     Very briefly, right?

 8          A     Yes.

 9          Q     Did you review that testimony?

10          A     Just my portion of it.

11          Q     When did you review that?

12          A     This morning.

13          Q     Did that appear to be true and accurate?

14          A     Yes.

15          Q     Did you testify truthfully at Mr. Heaggan-Brown's

16                criminal trial?

17          A     Yes.

18          Q     Did you look at any other documents this morning?

19          A     I believe it was the subpoena that you sent me and an

20                incident report that I submitted.

21          Q     Okay.   And was that incident report containing the

22                public safety statement of Officer Heaggan-Brown?

23          A     Yes.

24          Q     Now, what's a public safety statement?

25          A     Public safety statement is a statement that the
          Case 2:17-cv-00862-LA Filed 06/14/19 Page 7 of 8 Document 50-39
     *UDPDQQ5HSRUWLQJ/WG                                          
                           'ZD\QH3UDWFKHW                        3DJH

 1                member offers after a critical incident.        The gist of

 2                it is so that we can get an understanding are there

 3                any more other suspects out there, any more witnesses

 4                we should be looking for, where is the evidence, so

 5                it's just kind of a brief statement that the officer

 6                gives a supervisor.

 7          Q     Okay.   Outside of your trial testimony and the

 8                supplemental report containing the public safety

 9                statement, did you review any other documents?

10          A     No.

11          Q     Did you have any conversations with anyone outside of

12                your attorney about this deposition?

13          A     No.

14          Q     Have you had any conversations with Officer

15                Heaggan-Brown --

16          A     No.   Oh, I'm sorry.

17          Q     I kind of paused.     That was fair.    So have you had

18                any conversations with Officer Heaggan-Brown about

19                this lawsuit?

20          A     No.

21          Q     Did you have any conversations with him about the

22                incident involving the shooting of Sylville Smith

23                outside of the day that the shooting happened?

24          A     No.

25          Q     Did you talk to him the next day?
          Case 2:17-cv-00862-LA Filed 06/14/19 Page 8 of 8 Document 50-39
     *UDPDQQ5HSRUWLQJ/WG                                          
